Maddox, J.
The order of December 27, 1898, required the •persons and corporation therein named to show cause on January 6, 1899, why an order should not be made revoking the liquor tax certificate described therein, and service having been duly made on Michell and the Congress Brewing Company prior to such return day, but not on Maloney, the proceeding was, as to Michell and said Company, on such return day adjourned to January 16th, and an order made “ that the return day of the annexed order (of December 27th) be extended to January 16th, 1899, at the same time and place as therein specified and that the said Edward Maloney be required on such date to show cause why the relief therein demanded should not be granted.”
The return day of the order of December 27th “was not more than ten days from the granting thereof ” (Laws of 1896, chap. 112, § 28), nor was the return day of the order of January 6th. Having jurisdiction of all but Maloney, the court, as to those served, had power to adjourn the proceeding. Indeed, no objection was mad© by the counsel for the Brewing Company, who was then present.
The order granted on January 6th was made upon the petition and all the papers used on the application, and required Maloney to show cause on such date, the adjourned day, January 16th, why the relief demanded should not be granted. Matter of Moser v. Scheib, 16 App. Div. 379, is very different from this •case; for the return day was fifteen days after the granting of the •order. There is no merit in the objection. The motion is granted.
Motion granted.